DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.

 Allowable Subject Matter
Claims 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “determining at least one action to perform on at least one of a facet-value pair of the current list of facet-value pairs and a facet-value pair of the previous list of facet-value pairs by (i) creating neural network inputs including an embedding of the current search query and an embedding of at least one of the facet-value pair of the current list of facet-value pairs and the facet-value pair of the previous list of facet-value pairs, (ii) applying a trained neural network to the neural network inputs, (iii) by the trained neural network, generating and outputting a distribution that comprises, for each of a plurality of different actions, a likelihood of a particular facet-value pair being subject to the action, wherein the plurality of different actions comprises adding a facet-value pair, removing a facet-value pair, updating a value associated with a facet, and replacing a facet-value pair with a new facet-value pair, and (iv) based on the distribution, assigning an action of the plurality of different actions to the particular facet-value pair; performing the action on the particular facet-value pair; creating an updated list of facet-value pairs; generating a database query based on the updated list of facet-value pairs;  causing a database search with the database query; and transmitting a search result of the database search to the user device” as recited in independent claims 23, 34. Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 23, 34 are allowed. 

Dependent claims 24-33, 35-42 are allowed at least by virtue of their dependency from claims 23, 34, respectively.
	












Conclusion
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 2, 2022